                        Case 1:20-mj-00109-CL                   Document 1        Filed 05/12/20           Page 1 of 3
                                                                                                                                                  ~
 AO 23.8 (Rev. 03/11) Arrest Warrant anq Notice Before Arrest

                                                                                                                                                      1~.
                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                            EASTERN DISTRICT OF CALIFORNIA                                                                            C
                                                                                            CM/ECF Case No. 3: l 7-PO-00523-CMK                       <
                                                                                                                   '
                      lJriited States of America                        )       Location. Code(s)/Violation Number(s)         Violation Date(s)        CT
                                                                        )                                                                              ,,;;;
                                   v.                                                  CA48                F4940327               08/08/2017           I
                                                                        )
   OVERBY, SHANE P                                                      )
                                                                        )
                                                                                                           F4940328               08/12/2011           c
   123 ALMOND ST                                                                               Offe11se(s)                      Amount Due
                                                                        )   .
                                                                        )       Unattended Campfire - 36 CFR                         $3,000.00
   lVIEDFORD, Oll97504                                                  )       261.s2(a)                                                              C
                                                                        )
                                                                        )       Build, maintain, attend illegal campfire 36
                                Defendant                               )       CFR 26t52(a)



                                                            ARREST WARRANT


· To:      Any authorized law enforcementofficer


          There is probable c.ause to. issue this warrantfodhe arrest of the person id~nti:fied above.·


        YOU ARE COMMANDED.to arrest alid brh1gJhis defendant before the nearest available United States
 magistratejudge withot1t unnecessary delay to answerto lliese charge(s).

           Jfthe defendant has paid the amount due, you•may return this warrant tmexecuted.




   Date and time issued: 10/10/2017 9:00 a.m.
                                                                                                        Judge's Signature
                                                                                           HON CRAIG M KELLISON



                                                                 I
                                                                     Return

                 -1   Da._te:                                      Location:
   Received .


                                                      Execwed by tbe arre$t of the defehdant ·


   Arrested .
                  ,Date:                                          ILocation:
                  I
 Name: _ _ _ _ _ _ _ _ _ _ _ _ Title: _ _ _ _ __                                          District:·
                                                                                                    ------------
 Date:                                              Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         ----------



                                   /
                                                                        Case 1:20-mj-00109-CL                Document 1       Filed 05/12/20             Page 2 of 3
  United States District Court                                  ,.....;..=~-----
       Violation Notice                                                                                                  Viol. No,   F.4940327 ___ ~_fendant: Shane .P. OVERBY
VIOiation Number                            Ol!lc<lt Name (Print)

 F4940327                                                                                                                 .
                                                                                                                                 STATEMENT OF PROaABLE CAU,SE
                                                                                                                                         {for issuance of an arrest warrantor.summons)
   YOU ARE CHARGED WITH THE FOLLOWING ViOlATION                                                                          I state that on 8/8/17, while exercising my duties as a law ,
·Date an<! Tm>e ot,Offense·t~                                                                                            enforcement officer in the judicial OistricJ of California,
                                                                                                                         Rogu~ River-Siskiyou National Forest. I.Officer Douglas
'ii-sh                                                                                                                   Potter was patrolling the Star Ranger'District. ~ Rqgue
Place olOlfcnse                                                                                                          River"'Siskiyou National Forest is in cwrent sev~ :fire
                                                                                                                         restrictions   and absolutely no camp fires       are
                                                                                                                                                                          allowed
                                                                                                                         (except in designated camp grounds) pursuant to Forest
                                                                                                                         OrderRSF-06-10-00-17-05. As I was traveling south on
                                                                                                                         Nf 1040 road near MM 2.5, I obsefVed a: WMA tendiI,tg
                                                                                                                         t.o a campfire is a dispersed cim1psite. J tpen s~ed to ,pull
                                                                                                                         into the cainpsite. As I did, the subject,, later ,klenJified as
                                                                                                                         Shane p; OVERBY, saw me and start~to p'l,it wat~qµ
                                                                                                                         the fire to put it out. i then contacted QVEJlBY .µid ~ked,
                                                                                                                         him if he knew of the fire "'striction~. OVERBY said he
                                                                                                                         did,an<fWathe was very sorry for the fif~.J}ssued
                                                                                                                         OVER.BY e>ne citation for"Buildjng, M,li,ii].tairtg atiilleg~I
                                                                                                                         fire;', OVERBY was for appolog¢tii:: (orhis'~cti<>t1$ ·
                                                                                                                         during' the contact.




VEHIGLI; DESGHIPTION                     VIN:
lag No.                             Staie                                                Color



.A   O IF    BOX A IS ~HECKEO. YOU ,8                      . F aox    sis
                                                                        cHecKED. you MusT                        (')     Thi: foregoing statement is bl!,Sed upon:
          MUST APPEAR IN COURT. SEE
          1NSTRIJCIIONs°ton IH<• ot'.,.~ r;ooyj
                                                            PAV AMOUNT INDICATED BELOW                           <            t8] my personal observation
                                                            OR APl?eAR,IN COURT.
                                                            see INS~RllCT!ONS 10AbKII QI )'OIO>wcc,py)           to           t8] my personal investigation
                                                                                                                 c.n          D information supplied to me from iny fellow office.ts
                                                      s356                       Forfeiture Amount'
                                                                                                                : (')
                                                                                                                 )>                 observation
                                                                       + 530 Processing Fee                      z       . 0        other (ex.plain above)
                 PAV THIS AMOl:INT-                   $,    3i-O··               Total ·Collalel'cll' Due,
                                                                                                                 )>
                                                                                                                 C:
                                                                                                                         1 d~lare under penalty of perjwy that the info~tion whi9h I
                                                                                                                         have set forth above and on th           is vio ~· · n is true
                                                                                                                 G)
                                    YOUR COURT DATE.                                                                     a;rui· correct to the best of m                      ·
     {II no wuct appeaiw.ic,, date Ls shown•. you ,..;n be.09ll&edof;~r ilpjljlar!!OC& date by mall.I
Court Addr.ess                                                                Onte fmmfddlyyyy)
                                                                                                                         E,xecuted on: 8/8/17
                                                                                                                                        Date                   Officer's Signature

                                                                                                                 t3·     Probable cause has been stated for issuance ofa warrant.
                                                                                                                 w
                                                                                                                 c:.,a   Executed on:
                                                                                                                                          ------'-
)( Delendan! Signature,
                                                                                                                                           Date                U.S. M~istrate Judge
                                                                           Case 1:20-mj-00109-CL                      Document 1         Filed 05/12/20              Page 3 of 3
   United States District Court                                  ...--~=-=;...,
..      Violation Notice.
                                                                                                                                 Viol. No. F49403:Z8        Defendant: Shane _P~ Overby

                                                                                                                                         STATEMENT OF PROBABLE.CAUSE
                                                                                                                                               (for: issuance oran am:st. \\'llfl;lfll or5'lmmons)
                                                                                                                                  I state that on 8/12/17, while exe~ising my duties.as.a Jaw
                                                                                                                                  enforcement officer in the judicial Distri~ of California,
                                                                                                                                   Ro,gµe River-Siskiyou National Fo~ 1 f,JfficerDoug]as
                                                                                                                                                                                                     .I
                                                                                                                                                                                                     I
                                                                                                                                                                                                         '




                                                                                                                                  Potter was patrolling the Star Ranger District. The Rogue          •
                                                                                                                                  lliver..Siskiyou National For~tis in current severe fire
                                                                                                                                   restrictions and absolutely no camp fires are allowed
0
 ~,:c0~,
 ~
                Mt~s, ~~
    ., llf!A_j . -ftr<- ·
                                                                                                                                   (except in designated camp grounds) pursuant to fore11t
                                                                                                                                   Order RSF-06- 10-00-16-20. At approximately 1815 I had
                                                                                                                                   USFS ·Firefighter A.J. Pan.ks stop me to inform ,me that b~
                                                                                                                                   had observed an unattended campfire at a dispersed
                                                                                                                                   campsite located on NF I 040 MP 2.S. Panks also told.'rile
 Oi;FE:NDANT INFORMATION                               no:t                                                                        fire cr.ews have seen a fire at this .campsite ever;y mom.mg
                                                                                                                                   for the past several days. I bad previously contacwd this
                                                                                                                                 . camp on 8/7/17 and issued VN.#F4940327 to Shane
                                                                                                                                   OVERBY for having an illegal.~ lpull!;ld into the c.im,p
                                                                                                                                   ~t l820 Jmd observed OVERBY smoking a cigarette, f
                                                                                                                                   fold bi~ to put it out, he did. i then asked him about
                                                                                                                                   Qaving ~ fire: OVERBY demed,he ha<! on~. ttbeµ WlIDt_
                                                                                                                                   over to th1;: fire pit and put my hand over it I coµl<J f~\
Driven; License No.                                                                                                                 tbe 1,ieat emanating from the fire pit, the he~t W3$ iri~.n:se
    00!41e2-                                                                                                :-t                     enough to where my hand could not get clo.ser to tqe he~t ,
                                                                                                                                   solfrc~ that 12-18 inches. I informed OVERaY ofmy

                                                                                                            ~
~11       a Juventril    Sex       p..PF   ~                                                                                        discovery, OVERBY told me it must've Ji,~·his cousin.I
VEHICLE DESCRIPTION VIN:                                                                                                            ~µe4 OVERBY one citation for '"BuildjJig, ~ta,ining,
Tag No.                                                                                    ·eo1or           i',,,                   ATfENI.)INO an illegal fi.te.
                                                                                                                                    /$nd ijf Report//.
                                                                                                            '\
 A·   0   IF BOX A IS ·cHECKEO; YOU B                       . BOX-B 1s,cHECKED, YOO ?.\UST                   ~           0
                                                                                                             '-...                T.lie foregoing statement is bas~ upon:
          MUST APPEAR IN CQURT. SEE .
          INSTIWCTIONS {ail tiocli ol )<>low~
                                                          . f'AY AMOUNY t.NDICATED BELOW
                                                            ORAPPEAR·IN COURT.                                   I'      <
                                                                                                                         llJ            [8l my p.ersonal obser.vation
                                                             S£'EINS,:RIJC'IIONS(oobacl:c>1yoltlw""l')'I.    ·~          (J)            [8l my personal investigatiQn
                                                      $      3S0.                  Forfeiture Amount
                                                                        + $30 Processing Fee                  "'         0
                                                                                                                         )>
                                                                                                                         z
                                                                                                                                        D information Sllpplied to me-...fr~....,..~'
                                                                                                                                            observation
                                                                                                                                        D other (explain above
                  PAYTHISAMouNT....                   js ·    3                    Total Collateral D.ue
                                                                                                                         )>
                                                                                                                         C        I declare under penalty ofp·
            ·                  ·      YOURCOURT DATE
                                           will be noUlied cf your apjleMllil:e dale by mall.)
      (II no court appearance date ls l!howri. ytiu
                                                                                                                          -
                                                                                                                         G')

                                                                                                                         ,.co
                                                                                                                                  have set-forth above and on
                                                                                                                                  and/correct to the best of m


                                                                                                                         --
Court Addretili                                                                .oato(~)
                                                                                                                         N.
                                                                                                                         0
                                                                                                                         .....
                                                                                                                         0         Probable cau~ has been stated for issuance,ofa wamilit
                                                                                                                         N
                                                                                                                         w
                                                                                                                                   E~ecuted on: - - - - - ' - - - - - - - - - - - - " -
X, Defendant Slgoalure                                                                                                                           Date           U.S, M:f,gistiateJudi¢
